Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites the definition of the substituents in the compounds of formula (1) 
    PNG
    media_image1.png
    152
    769
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim whether the multiple A rings and Z1 substituents are the same and/or different if a is 2 or 3.

Claim 5 (amended) is rejected as being vague and indefinite when it recites “at least one compound selected from the group of compounds represented by formula (2-1) to formula (2-35) as the second component” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for a second component. Claim 5 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition. 

Claim 7 (amended) is rejected as being vague and indefinite when it recites “at least one compound selected from the group of compounds represented by formula (3) as a third component” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for a second component. Claim 7 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition. 

Claim 8 (amended) is rejected as being vague and indefinite when it recites “at least one compound selected from the group of compounds represented by formula (3-1) to formula (3-13) as the third component” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for a second component. Claim 8 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition. 

Claim 12 (amended) is rejected as being vague and indefinite when it recites “at least one compound selected from the group of polymerizable compounds represented as the first additive” (emphasis added); the scope of the protection sought for “the” first additive is not clear, since there is insufficient antecedent basis for an additive. Claim 12 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition. 

Claim 16 (amended) is rejected as being vague and indefinite when it recites “wherein the first additive incorporated into the liquid crystal composition is polymerized” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for an additive. Claim 16 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (U.S. Patent No. 7,608,310). 

at least one compound inclusive of the compound of the present formula (1-1), (1-3) and (1-4), as respectively represented therein by 
    PNG
    media_image2.png
    108
    407
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    121
    409
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    138
    410
    media_image4.png
    Greyscale
, 
at least one compound inclusive of the compound of the present formula (2-1), (2-8), (2-14) and (2-18) as respectively represented therein by 
    PNG
    media_image5.png
    129
    391
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    356
    417
    media_image6.png
    Greyscale
, and  
at least one compound inclusive of the compound of the present formula (3-1), (3-2), (3-5), and (3-13) as respectively represented therein by 
    PNG
    media_image7.png
    240
    407
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    124
    428
    media_image8.png
    Greyscale
.
In fact, several Example therein, i.e., 4, 5, 7 and 10, expressly illustrates the liquid crystal composition characterized by comprising a combination of compounds inclusive of the compounds of the present formulae (1), (2) and (3): 
    PNG
    media_image9.png
    333
    435
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    70
    429
    media_image10.png
    Greyscale
(column 31, line 50+),
    PNG
    media_image11.png
    386
    438
    media_image11.png
    Greyscale
(column 32, line 15+),
    PNG
    media_image12.png
    434
    430
    media_image12.png
    Greyscale
(column 33, line 5+), and 
    PNG
    media_image13.png
    418
    457
    media_image13.png
    Greyscale
(column 34, line 22+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 10-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent No. 7,608,310) in view of Archetti et al. (U.S. Patent No. 9,714,381).
Please refer to preceding paragraph 12 for the disclosure and teachings of Hattori et al. of a liquid crystal composition characterized by comprising a combination of compounds inclusive of the compounds of the present formulae (1), (2) and (3). Although Hattori et al. discloses the use of known liquid crystal additive, Hattori et al. does not expressly illustrate the use of a polymerizable compound as an additive. The polymerizable compounds of the present formula (4) are well known in the liquid crystal art, as taught in claim 14 of Archetti et al. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a polymerizable compound of the present formula (4) as an additive, as taught in Archetti et al., in the liquid crystal composition of Hattori et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the polymerizable compound. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722